Ridgely, Chancellor.
In the examination of David F. *13Gordon, in this cause, that witness stated, in substance, what I have heretofore noticed, and which amounts nearly to the evidence which, it is now believed by the complainant, could he obtained from Thomas Gordon and Isaac Dunning, upon a re-examination of the former and upon taking the deposition of the latter.
In the consideration of the case, it seems to me that my observations upon the testimony of David F. Gordon apply to the supposed testimony of Thomas Gordon and Isaac Dunning. The whole would be paroi evidence of a supposed contract made before the article of agreement of the' 26th Sept. 1812: and, if that evidence were before me, I should think myself bound by the rules of law to reject it, or rather not to give any effect to it; because it would vary a subsequent written contract made without any fraud on the part of the defendants.
The decree must be entered, as heretofore directed, dismissing the bill.